In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00309-CV
     ___________________________

     BARBARA DILLARD, Appellant

                    V.

    NORTH HILLS MANOR, Appellee



 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2018-002074-1


  Before Bassel, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                          MEMORANDUM OPINION

      The county court signed a judgment of eviction in favor of Appellee North

Hills Manor. Appellant Barbara Dillard, pro se, now appeals. We affirm.

                                     Background

      On March 5, 2018, North Hills Manor filed in the justice court a sworn

complaint for Dillard’s eviction from property on Kearney Avenue in Fort Worth,

Texas. It alleged that Dillard had failed to pay $4,949 in rent and that she was

unlawfully holding over after the expiration of her lease “or renewal of extension

period” on March 2, 2018. Dillard did not appear for trial, and on March 21, 2018,

the justice court signed a judgment granting North Hills Manor possession of the

property and awarding North Hills Manor $4,853.00 in delinquent rent.

      Dillard appealed to the county court. At that time, she was represented by

counsel. On July 27, 2018, the county court signed a “Rule 11 Agreement for Final

Order.”   The order stated that the parties had mutually modified their lease to

terminate on August 3, 2018; that Dillard agreed to surrender the premises by that

date; and that North Hills Manor agreed that if Dillard vacated by that date, it would

nonsuit or dismiss its eviction suit. On August 2, 2018, Dillard’s attorney filed a

motion to withdraw as counsel on the ground that Dillard no longer wanted him to

represent her. The next day, Dillard filed a “Notice of Appeal” in the county court

stating that her attorney “signed an agreement [that she] did not consent to.”



                                           2
      On September 13, 2018, the county court signed a judgment awarding

possession of the premises to North Hills Manor. The judgment reflected that

Dillard had not appeared for trial. Dillard filed a motion for new trial, which the

county court orally granted on September 21, 2018.

      The county court subsequently signed a judgment stating that the case had

been called to trial on September 28, 2018; that Dillard had appeared; and that, after

considering the testimony and evidence, the court had found that North Hills Manor

was entitled to judgment. The judgment ordered that North Hills Manor recover

possession of the premises, past due rent of $1,100, postjudgment interest, and court

costs. Dillard filed a motion for new trial, which the county court denied. This

appeal followed.

                                     Discussion

      Dillard first argues that the eviction was wrongful because although North Hills

Manor’s manager stated that the reason for the eviction was that she had been

receiving social security benefits since 2018,1 this statement was not true. She further

complains that the county court would not allow her to submit evidence. Finally, she

complains that the judgment is not supported by factually sufficient evidence.




      1
       Dillard’s brief is handwritten and, while we read the year as “2018,” it may be
2014. Our disposition of Dillard’s appeal does not depend on knowing the date she
began receiving benefits.


                                           3
Although Dillard does not specifically set out or identify issues in her brief, see Tex. R.

App. P. 38.1(f), we construe these three arguments as her three issues.

      As for Dillard’s first issue, the record does not show what statements, if any,

North Hills Manor made about her benefits, whether it introduced evidence on that

topic, or whether Dillard tried but was not permitted to introduce evidence

contradicting North Hills Manor’s evidence.2 See Tex. R. Evid. 103; Tex. R. App. P.

33.1, 33.2, 44.1. Dillard has therefore failed to preserve her complaint about North

Hills Manor’s statements.

      Further, Dillard does not explain the relevance of the date that her benefits

began or how North Hills Manor’s statements about her benefits resulted in an

improper judgment. See Tex. R. App. P. 44.1. Although we liberally construe pro se

briefs, we hold litigants who represent themselves to the same standards as litigants

who are represented by counsel. See Mansfield State Bank v. Cohn, 573 S.W.2d 181,

184–85 (Tex. 1978). Under the Texas Rules of Appellate Procedure, an appellant’s

brief must “contain a clear and concise argument for the contentions made, with



      2
        On January 30, 2019, we notified Dillard that she had not made a designation
for the reporter’s record. See Tex. R. App. P. 34.6(b)(1), 35.3(b)(2). We cautioned her
that she had until Monday, February 11, 2019, to do so and to provide this court with
proof of designation, or else this court might consider and decide only those issues or
points that did not require a reporter’s record for a decision. Dillard did not comply.
Accordingly, we notified the parties that because Dillard had failed to request a
reporter’s record, we would consider only her issues or points that did not require a
reporter’s record.


                                            4
appropriate citations to authorities and to the record.”3 Tex. R. App. P. 38.1(i). A

brief that has no appropriate record citations or substantive analysis does not present

an adequate issue for our review. See generally Fredonia State Bank v. Gen. Am. Life Ins.

Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (recognizing long-standing rule that error

may be waived due to inadequate briefing). Dillard’s brief contains no analysis and no

discussion of any legal authority. Accordingly, her issue is inadequately briefed and is

therefore waived. We overrule her first issue.

      As for Dillard’s second issue, it, too, is inadequately briefed because the brief

contains no analysis of the issue or any citations to authority or to the record. See id.

Additionally, Dillard does not specify what evidence the county court refused to

consider or admit and does not explain why exclusion of this evidence requires

reversal of the county court’s judgment. The record does not show that Dillard

offered evidence or that the county court made a ruling on the admissibility of the

evidence. See Tex. R. App. 33.1. Dillard has therefore not shown that she preserved

her evidentiary complaints. See id.

      Further, we have no record of any offer of proof by Dillard at the hearing, and

the record does not contain a bill of exceptions. See Tex. R. Evid. 103; Tex. R. App.


      3
        Dillard filed her appellant’s brief on May 16, 2019. That same date, this court
notified her that the brief did not comply with Rule 38.1 of the Texas Rules of
Appellate Procedure, and we requested that she file an amended brief. She did not do
so. We therefore notified her that the appeal would proceed on her May 16,
2019 brief.


                                           5
P. 33.2. “[W]hen evidence is excluded by the trial court, the proponent of the

evidence must preserve the evidence in the record in order to complain of the

exclusion on appeal,” and failure to do so results in waiver of the complaint. Bobbora

v. Unitrin Ins. Servs., 255 S.W.3d 331, 335 (Tex. App.—Dallas 2008, no pet.). Thus,

Dillard waived her second issue by both inadequately briefing it and by failing to

preserve in the record the substance of the evidence that the county court purportedly

excluded. See Tex. R. App. P. 38.1; Fredonia State Bank, 881 S.W.2d at 284–85; Bobbora,
255 S.W.3d at 335. We overrule her second issue.

      Finally, Dillard’s third issue is also inadequately briefed. As noted, her brief

contains no analysis and no citations to relevant authority. See Tex. R. App. P. 38.1;

Fredonia State Bank, 881 S.W.2d at 284–85; Bobbora, 255 S.W.3d at 335. Dillard does

not identify or discuss the evidence admitted at trial. And, more importantly, because

Dillard failed to request a reporter’s record, we must presume that sufficient evidence

supports the judgment. Curry v. Tex. Dep’t of Pub. Safety, 472 S.W.3d 346, 349–50 (Tex.

App.—Houston [1st Dist.] 2015, no pet.); Espinoza v. Wells Fargo Bank, N.A., No. 02-

13-00111-CV, 2013 WL 6046611, at *3 (Tex. App.—Fort Worth Nov. 14, 2013, pet.

denied) (mem. op.). We overrule her third issue.

                                     Conclusion

      Having overruled Dillard’s three issues, we affirm the county court’s judgment.




                                          6
                                  /s/ Mike Wallach
                                  Mike Wallach
                                  Justice

Delivered: October 10, 2019




                              7